Citation Nr: 0319671	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left lower leg and ankle, with 
shortening, for the period prior to February 6, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the left lower leg and ankle, with 
shortening, for the period beginning on February 7, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
flat feet for the period from May 30, 1997, through March 31, 
2001.

4.  Entitlement to an evaluation in excess of 30 percent for 
flat feet for the period beginning on April 1, 2001.

5.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with radiculitis for the period from March 
1 through July 29, 1996.

6.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with radiculitis for the period beginning 
on July 30, 1996.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  

This matter comes before the Board of Veterans Appeals on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The claims regarding the evaluations for 
lumbosacral strain arise from a January 1997 rating decision, 
while the claims regarding the evaluations for a left lower 
leg disability arise from an April 1998 rating decision, and 
the claims regarding the evaluations for flat feet arise from 
a July 1998 rating decision.  

The claims of entitlement to an evaluation in excess of 10 
percent for flat feet for the period from May 30, 1997 
through March 31, 2001; entitlement to an evaluation in 
excess of 30 percent for flat feet for the period beginning 
on April 1, 2001; entitlement to an evaluation in excess of 
10 percent for lumbosacral strain with radiculitis for the 
period from March 1 through July 29 in 1996; and entitlement 
to an evaluation in excess of 20 percent for lumbosacral 
strain with radiculitis for the period beginning on July 30, 
1996 will be addressed in the REMAND section of this 
decision.

Concurrent with the pendency of the claims on appeal, the 
veteran also completed an appeal as to the issue of 
entitlement to a retroactive benefits payment for two 
dependents.  He, however, withdrew this issue from appellate 
consideration in a June 1998 statement.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period dated through March 1, 2001, the 
veteran's left leg disability was no more than moderately 
disabling, with limitation of motion and tenderness.

3.  Evidence beginning on March 2, 2001 reflects that the 
veteran's left leg disability has been productive of severe 
symptomatology requiring prosthetic aids; however, there is 
no indication of left leg shortening in excess of 3.5 inches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left lower leg and ankle, 
with shortening, for the period through March 1, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262 and 5275 (2002).

2.  The criteria for a 40 percent evaluation for residuals of 
a fracture of the left lower leg and ankle, with shortening, 
for the period from March 2, 2001, through February 6, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262 and 5275 (2002).

3.  The criteria for an evaluation in excess of 40 percent 
for residuals of a fracture of the left lower leg and ankle, 
with shortening, for the period beginning on February 7, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5262 and 5275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a May 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.   
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a January 1968 rating decision, the RO granted service 
connection for residuals of a fracture of the left lower leg 
on the basis of service medical records showing treatment for 
a crushing injury to the left lower extremity in October 
1966.  A 20 percent evaluation was assigned, effective from 
September 1967.

The veteran underwent a VA general medical examination in 
August 1997, during which he reported intolerance of 
prolonged standing and walking.  He stated that he could only 
walk one block at a time and had to sit after 10 minutes.  
The examiner noted that the veteran limped on both legs 
without assistive devices.  Clumsily and painfully, he hopped 
on either foot, heel and toe walked, and partially squatted 
and rose.  The examination revealed left ankle flexion of 5 
degrees, plantar extension of 10 degrees, and subtalar motion 
of 5 degrees.  There was no pain on motion, but there was 
tenderness of both ankles and of the left tibia at the site 
of the fracture.  There was also a 1/2 circumference difference 
between the calves and a 3/4 inch difference in leg lengths.  
The pertinent impression was a residual fracture of the left 
lower leg and ankle, with postoperative traumatic arthritis.  
Slight degenerative changes, with minimal narrowing, were 
confirmed by x-rays.  

During his January 1999 VA hearing, the veteran complained of 
pain, stiffness, and swelling in the left ankle.

In February 2001, the veteran was seen at a private facility 
with complaints of diffuse pains in the ankle regions, but an 
examination revealed no swelling or tenderness of the ankles.  
On March 2, 2001, however, the veteran's ankle joints were 
noted to be "severely limited with pain" bilaterally.  An 
assessment of ankle joint arthritis and equinus was rendered.  
Later, in the same month, the veteran was recommended for 
fitting with braces.

A private orthopedic consultation, from May 2002, revealed 
decreased range of motion of the left ankle secondary to an 
old injury, while x-rays showed a healed fracture of the left 
distal tibia, a retained K-wire implant, and arthritis.  The 
pertinent impression was degenerative joint disease of the 
ankles.  

The veteran underwent a further VA orthopedic examination in 
June 2002, during which he complained of progressive pain of 
the lower legs.  He reported that, at the time, he was 
performing sedentary work.  He was unable to accomplish 
squatting, kneeling, or running and had difficulty with stair 
climbing.  Upon examination, the veteran had an antalgic gait 
and wore splints on his lower legs.  He could not hop on 
either foot, and his heel and toe walking was clumsy.  Motion 
of the ankles was limited, with left dorsiflexion to 10 
degrees and plantar extension to 42 degrees.  Upon 
palpitation of the veteran's left leg hardware, there was 
tenderness.  The pertinent impression was residuals of crush 
injuries of the left lower leg and ankle.  X-rays revealed an 
old healed fracture deformity involving the distal shaft of 
the tibia, with a metallic pin in place, and an old healed 
fracture involving the distal shaft of the fibula.  

Based on this most recent medical evidence and the veteran's 
use of splints, the RO, in a February 2003 rating decision, 
increased the evaluation for the veteran's left lower leg 
disability to 40 percent, effective from February 2002.  As 
this grant was not effectuated as of the date of claim, both 
the prior 20 percent evaluation and the current 40 percent 
evaluation remain at issue on appeal.

The RO has evaluated the veteran's disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 
5275.

Under Diagnostic Code 5262, a 20 percent evaluation is in 
order for malunion of the tibia and fibula, with moderate 
knee or ankle disability.  A 30 percent evaluation is 
warranted for malunion of the tibia and fibula, with marked 
knee or ankle disability.  A 40 percent evaluation 
contemplates nonunion of the tibia and fibula, with loose 
movement requiring a brace.   

Under Diagnostic Code 5275, a 20 percent evaluation 
contemplates lower extremity shortening of 2-2.5 inches, a 30 
percent evaluation is warranted for lower extremity 
shortening of 2.5-3 inches, a 40 percent evaluation is in 
order for lower extremity shortening of 3-3.5 inches, and a 
50 percent evaluation is warranted for shortening of a lower 
extremity of 3.5 to 4 inches. 

Upon reviewing the evidence of record, the Board is in 
agreement with the RO that the veteran's left lower leg 
disability has increased in severity during the pendency of 
this appeal.  There is, however, some question about exactly 
when that increase occurred.

Prior to March 2, 2001, the veteran's left leg disability was 
not shown to be more than moderately symptomatic.  The August 
1997 VA examination revealed significant limitation of motion 
and tenderness, but there was no pain on motion and only a 3/4 
inch difference in leg lengths.  This evidence does not 
support an evaluation in excess of 20 percent under 
Diagnostic Codes 5262 and 5275.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (concerning 
the consideration of such factors as painful motion and 
functional loss due to pain in evaluating musculoskeletal 
disabilities).  There is also no evidence of ankylosis of the 
left ankle, which would warrant consideration under 
Diagnostic Code 5270.

Beginning on March 2, 2001, however, the veteran's left ankle 
symptomatology was described as causing severe limitations.  
In the same month, the veteran was recommended for being 
fitted with braces.  Since the use of splints was cited by 
the RO as a chief rationale for increasing the veteran's left 
leg disability evaluation from 20 percent to 40 percent, it 
is appropriate that this evaluation be effectuated as of the 
time when the symptomatology necessitating such prosthetic 
aids was first noted.  For that reason, the Board finds that 
the 40 percent evaluation should be effectuated as of March 
2, 2001, rather than February 7, 2002.

As to the question of whether an even higher evaluation is 
warranted, the Board notes that only Diagnostic Code 5275 
allows for an even higher evaluation.  Under this section, a 
50 percent evaluation is in order for shortening of a lower 
extremity of 3.5 to 4 inches; however, no such symptomatology 
is shown in this case.

Overall, the Board finds that a 20 percent evaluation is 
warranted through March 1, 2001, and that the currently 
assigned 40 percent evaluation should be effectuated as of 
March 2, 2001, earlier than the presently assigned effective 
date of February 7, 2002.  This represents a partial grant of 
the veteran's appeal.  To the extent that this appeal has 
been denied, the Board notes that the provisions of 38 
U.S.C.A. § 5107(b) are not applicable because the 
preponderance of the evidence is against those portions of 
the appeal.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for residuals of a fracture of the left lower leg and 
ankle, with shortening, for the period through March 1, 2001, 
is denied.

The claim of entitlement to a 40 percent evaluation for 
residuals of a fracture of the left lower leg and ankle, with 
shortening, for the period from March 2, 2001, through 
February 6, 2002, have been met, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 40 
percent for residuals of a fracture of the left lower leg and 
ankle, with shortening, for the period beginning on February 
7, 2002, is denied.




REMAND

The veteran's June 2002 VA examination, as indicated above, 
fully addressed his service-connected left leg disorder; 
however, his lumbosacral strain and flat feet were not 
considered during this examination, and the last VA 
examination reports addressing these disorders date from 
November 1998.  Given that more than four years have elapsed 
since these examinations, it is essential that the veteran 
receive an additional VA examination to more accurately 
ascertain the nature and extent of both disabilities.

Additionally, the Board notes that the claims file contains 
x-ray evidence from January 1996 suggesting L5-S1 disc space 
narrowing.  This calls into question the nature and extent of 
any degenerative disc disease of the lumbosacral spine.

In this regard, the Board notes that, during the pendency of 
this appeal the criteria of Diagnostic Code 5293 were 
substantially revised.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a subsequent precedent opinion, 
however, the VA Office of General Counsel determined that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board, 
however, may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
1999).

The newly enacted provisions of Diagnostic Code 5293 allow 
for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Thus, it is essential that 
the RO, in addition to affording the veteran a more 
comprehensive examination, also readjudicate his claims for 
increased evaluations for lumbosacral strain under the newly 
enacted diagnostic criteria.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims of entitlement to an 
increased evaluations for flat feet and 
lumbosacral strain.  The RO should 
provide a specific explanation of the 
relative duties of the VA and the veteran 
in obtaining such evidence.

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature and extent of his flat feet 
and lumbosacral strain.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.   

With regard to the veteran's flat feet, 
the RO should comment on the symptoms and 
degree of this disability, with 
particular attention directed to the 
nature and extent of any painful motion 
or functional loss due to pain.

With regard to the veteran's lumbosacral 
strain, the examiner should perform all 
necessary radiological studies of the 
lumbosacral spine, specifically to 
include x-rays.  The examination of the 
lumbosacral spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to an 
evaluation in excess of 10 percent for 
flat feet for the period from May 30, 
1997, through March 31, 2001; entitlement 
to an evaluation in excess of 30 percent 
for flat feet for the period beginning on 
April 1, 2001; entitlement to an 
evaluation in excess of 10 percent for 
lumbosacral strain with radiculitis for 
the period from March 1 through July 29, 
1996; and entitlement to an evaluation in 
excess of 20 percent for lumbosacral 
strain with radiculitis for the period 
beginning on July 30, 1996.  If the 
determination of one or more of these 
claims is less than fully favorable to 
the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. § 3.159 (2002) and 
the newly revised criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The 
veteran should be allowed a reasonable 
period of time in which to respond before 
this case is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



